Citation Nr: 1722844	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss from April 28, 2008 to August 29, 2013, in excess of 50 percent from August 30, 2013 to June 16, 2016, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1950 to July 1954 and from March 1955 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This case was last before the Board in April 2014, when the Board granted service connection for the Veteran's right ear hearing loss, and remanded the issue of entitlement to a compensable disability rating for the Veteran's service-connected left hearing loss, as this issue was inextricably intertwined with the assignment of an initial rating for the right ear hearing loss disability.  

During the pendency of the appeal, in a September 2016 rating decision, the AOJ awarded the Veteran a 40 percent evaluation for bilateral hearing loss from April 28, 2008 to August 29, 2013, a 50 percent evaluation from August 30, 2013 to June 16, 2016, and a 30 percent evaluation from June 17, 2016.  The Board has therefore recharacterized the issue on appeal in order to comport with those awards of benefits.  This case has been returned to the Board for further appellate review at this time.

The issue of a vestibular disorder as secondary to the Veteran's service-connected bilateral hearing loss has been raised by the record in a June 2012 VA treatment note, where the Veteran reported balance problems.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2009, the Veteran submitted an April 2009 report from his private physician, Dr. C.P.S.  In the report, Dr. C.P.S. stated he performed audiometric testing on the Veteran for his bilateral hearing loss.  However, the report did not contain the results of any audiometric testing.  Further, in September 2009, the Veteran submitted an authorization form for Dr. C.P.S., and he indicated he had been treated by Dr. C.P.S. for his hearing loss in 2007 and 2009.  However, attempts to obtain treatment records from Dr. C.P.S. have not been made, and the 2007 and 2009 treatment records, to include the results of the April 2009 audiometric testing, have not been associated with the claims file.  Consequently, VA has not fulfilled its duty to assist in this case, and a remand is necessary in order to attempt to obtain the identified private treatment records at this time.  

Additionally, the Board notes that the claims file contains a February 2010 private audiological record and audiogram.  However, after review of this record, it is unclear whether the speech discrimination testing performed during this examination used the Maryland CNC speech discrimination testing protocol.  VA has a duty to clarify whether such test was used in the private examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Thus, a remand is necessary in order to clarify whether the February 2010 private audiological examination used the Maryland CNC test.

Further, the Board notes that the Veteran's last VA examination of his hearing acuity was in June 2016; in light of the need to remand for the above, the Board finds that a new VA examination of the Veteran's bilateral hearing loss should be obtained so that the current severity of that disability may be adequately addressed and the claim can be efficiently adjudicated.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Louisville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any treatment with Dr. C.P.S. and/or Ewing Ear Nose and Throat.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Make an attempt to clarify with the private medical provider who administered the February 2010 audiometric testing whether the Maryland CNC test was used in the speech discrimination testing.  

4.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation for his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



